DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the reference (Oda (US 2009/0201102, cited by the applicant and the prior art of record) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inate (US 2015/0194948, cited by the applicant and is prior art of record).

    PNG
    media_image1.png
    523
    979
    media_image1.png
    Greyscale

Fig. 4 of Inate annotated by the examiner for ease reference.
Regarding claim 13, Inate (i.e. FIG. 4) discloses a filter device (elastic wave device 1useable in a duplexer filter, §0002) comprising:
a piezoelectric substrate (2, §0033);
first (electrode structure 3 and associated routing wiring 5/12/16/24 and 6/13/17/24 define a transmission filter, §0034) and second (electrode structure 4 and associated routing wiring 7/14/18/24 and 8/15/19/24 define a reception filter, §0035) functional elements (resonators to form the transmit and receive filters of the duplexer 1);
a first conductive layer (electrode pads 5/12, 6/13, 7/14 & 8/15, §0034-§0035) provided on the surface of the piezoelectric substrate (see Fig. 4 above), the first conductive layer (electrode pads 5/12, 6/13, 7/14 & 8/15) electrically connecting the first and second functional elements to each other (§0034-§0035);
a cover (a cover layer 23, §0046) that faces the surface of the piezoelectric substrate;
a support layer (support frame 11) located between the surface (top surface, Fig. 4 above) of the piezoelectric substrate (2) and the cover (11), the support layer (11) defining hollow portions (B & C, see Fig. 4 above, §0048), in which the first (transmission filter) and second (reception filter) functional elements are provided, between the piezoelectric substrate (2) and the cover (23); 
a first conductor (via-hole conductors 16/17) that connects the piezoelectric substrate (2) to the cover (11);
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 & 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Inate (US 2015/0194948, cited by the applicant) in view of Goto et al. (US 20180159494, effectively filed on Oct. 20, 2016). 
Regarding claim 1, Inate (i.e. FIG. 4) discloses a filter device (elastic wave device 1useable in a duplexer filter, §0002) comprising all the limitations of claim 1 (as discussed earlier in regards to claim 13 (please see above), 
Inate, however doesn’t teach an insulating layer being provided at least on the first conductive layer (IDT electrode 4 and the electrode pads 5 and 6, see Fig. 4 of Inate above);
2) layer is included over the IDT electrode 14 as depicted in Fig. 40 which would improve the temperature coefficient of frequency (TCP) of the elastic wave device 30 relative which is essential for stable operation of duplexers over temperature.
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to spread a SiO2 layer as a temperature
compensating layer 32 (as shown in Fig. 40 of Goto) above the first metal layer which includes for the first filter region IDT electrodes 3 and 5/12-6/13 and for the second filter region IDT electrodes 4 and 7/14-8/15 of Inate duplexer (1) of appropriate thickness to compensate for the temperature. Such a modification would be considered obvious since it adds just one more well-known process step in the SAW resonator industry and would provide the necessary frequency stability over side range of operating temperatures.     
As a consequence of such modification the resultant combination would therefore have a first conductor (via-hole conductors 16/17) that connects the insulating layer (SiO2 layer which would be deposited over the first conductive layer including) to the cover (32). Thus the resultant combination of Inate modified in view of Goto to have an extra layer of SiO2 as a temperature compensation layer above the first metal layer consisting of IDT electrodes 3 & 4, electrode lands 5 to 8 and metal films 12 to 15 would read on all limitations of claims 1 & 13.
claim 2, the resultant combination further teaches that the support layer (11) would be provided on the insulating layer (similar to layer 32 of Goto, Fig. 40); and the first conductor is a first via conductor (16/17) that extends through the cover (23) and the support layer (11) and that (i.e. the first via conductor (16/17) is in contact with the insulating layer (11, see Fig. 4 above). Regarding claim 3, the first via conductor (16/17) overlaps the first conductive layer (5, 6) in plan view (see Fig. 4 of Inate above) viewed in a thickness direction of the piezoelectric substrate (2). Regarding claim 4, the support layer (11) is provided on (partially on) the insulating layer (similar to layer 32 of Goto, Fig. 40); and the first conductor includes a first via conductor (16/17) that extends through the cover (23) and the support layer (11) and a wiring conductor (metal films 12 to 15) located between the first via conductor (16/17) and the insulating layer (similar to layer 32 of Goto, Fig. 40) wherein per claim 5, the first via conductor (16/17) and the wiring conductor (metal films 12 to 15) overlap the first conductive layer (5, 6) in plan view (Fig. 4 of Inate above) viewed in a thickness direction of the piezoelectric substrate (2) and per claim 6, wherein the first conductor (first via conductor (16/17) is a wiring conductor (connecting between to terminals) that extends from the insulating layer (similar to 32 of Goto) to the cover (23) along an outer peripheral surface (at least via conductor 16 passes along a peripheral curved surface of the support layer 11, see Fig. 4 of Inate) of the support layer (11) and per claim 7, the filter device (1 of Inate) is flip-chip-mounted (i.e. the piezoelectric substrate is on the top while the electrode connections are pulled through via 16/17 to the bottom) on a circuit board (see Fig. 5B of Inate, §0050) and the filter device (1) further comprises a first external connection terminal with the bumps 24) that connects the first conductor claim 8, the resultant combination teaches that the filter device (1) further comprising: a second conductive layer (25, 26) that electrically connects the first functional element (31) to the circuit board (22); a second conductor (18/19) that connects the second conductive layer (12-15) to the cover (23); and a second external connection terminal (24 for the reception filter of the duplexer 1) that connects the second conductor (18/19) to the circuit board and per claim 9, the second conductor (18/19) is a second via conductor (similar to the first via conductor 16/17) that extends through the cover (23) and the support layer (11) and that is in contact with the second conductive layer (12-15) and per claims 10 & 18, the filter device of the resultant combination is a ladder filter including a plurality of series arm resonators and a plurality of parallel arm resonators (as exemplarily mentioned in §0034 of Inate and as exemplarily shown in Figs 53-54 of Goto) where each (inherently each of the IDT electrodes would represent one of the resonators of either the series or the shunt resonator elements of the ladder filter) of the first and second functional elements defines one of the plurality of series arm resonators and inherently in ladder filter configuration of SAW resonators the plurality of series arm resonators are connected in series between an input of the filter device and an output of the filter device; and at least one of the plurality of parallel arm resonators is connected between a ground and a connection node between at least two of the plurality of series arm resonators (See Fig. 53 of Goto). According to claim 11, the insulating layer, in the resultant combination of Inate and Goto would be provided on the surface of the piezoelectric substrate (2) to cover the first and second functional elements (IDT) electrodes 3 & 4 and the first conductive layer (5-8) and per claim 12, essentially the a thickness of the insulating claim 19, the second via conductor (18/19) thermally connects (electric as well as thermal conductive connection in order to facilitate the heat extraction) the second conductive layer (12-15) to a bump (24 constitutes bumps over the cover) provided on the cover (23). According to claim 17, Inate further teaches that the first elastic wave element defines a transmission filter section, and the second elastic wave defines reception filter section, to provide a duplexer (1, §0021) where it is well known in the art that a transmission filter in a duplexer inputs a signal at the input terminal of the transmission filter and outputs the filtered signal to an antenna terminal of the duplexer. Finally per claim 20, in the resultant combination the insulating layer (similar to 32 of Goto) electrically isolates the first conductive layer (5-8) and the first via conductor from each other (because SiO2 is electrically insulating) and thermally connects (however, SiO2 is thermally conductive) the first conductive layer (5-8) and the first via conductor (16/17) to each other.
Allowable Subject Matter
Claims 14-16 are allowed over the closest prior art Inate and Goto, since Inate and Goto together doesn’t teach a method for manufacturing a filter device (1) which involves a step of forming an insulating layer at least on the first and second conductive layers. An obvious modification of Inate in view of Goto as discussed regarding claim 1, can be perceived as an insulating layer similar to 32 of Goto over the first conductive layer 3-4, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843